Exhibit 10.11

ON SEMICONDUCTOR CORPORATION

RESTRICTED STOCK AGREEMENT

(Form of Agreement for Non-employee Board of Directors)

ON Semiconductor Corporation, a Delaware Corporation (“Company”), hereby grants
to                      (“Grantee”), a Participant in the ON Semiconductor
Corporation (formerly known as SCG Holding Corporation) 2000 Stock Incentive
Plan (“Plan”), as amended, a Restricted Stock Award (“Award”) for shares of the
Company’s Common Stock (“Stock”). The grant on                     , made
effective as of                      (“Grant Date”).

A. The Board of Directors (“Board”) of the Company has adopted the Plan to
provide incentives to attract and retain those individuals whose services are
considered unusually valuable by providing them an opportunity to have a
proprietary interest in the success of the Company.

B. The Board desired to grant Stock to the Grantee subject to him providing
continued services through the Grant Date.

C. Company believes that entering into this Restricted Stock Agreement
(“Agreement”) with the Grantee is consistent with those purposes.

D. Any capitalized term not defined in this Agreement will have the meaning as
set forth in the Plan.

NOW, THEREFORE, the Company and Grantee agree as follows:

AGREEMENT

1. GRANT OF RESTRICTED SHARES. Subject to the provisions of this Agreement
including, without limitation, the requirement that the Grantee provide
continued services to the Company through the Grant Date, the Company grants to
Grantee restricted shares of the Company’s common stock (“Stock”) in an amount
equal to $                     divided by the closing price of the Company’s
Stock on the Grant Date (“Restricted Shares”). Subject to the provisions of the
Agreement and the Plan, the Company will deliver to the Grantee the number of
whole shares of Stock, rounded up or down. This Award is granted pursuant to the
Plan and its terms are incorporated by reference.

2. RIGHTS OF GRANTEE. Subject to the provisions of this Agreement and the Plan,
as of the Grant Date, Grantee shall be a stockholder with respect to all of such
Restricted Shares and shall have all of the rights of a stockholder in the
Company with respect to the Restricted Shares.

3. RESTRICTIONS ON RESTRICTED SHARES. Grantee acknowledges that he has not
committed to sell, transfer, pledge, exchange, grant any security interest in,
or otherwise disposed of, any Restricted Shares, before the Grant Date.



--------------------------------------------------------------------------------

A. LAPSE OF RESTRICTIONS. The restrictions set forth in 3 above lapse as of the
close of business on the Grant Date.

4. DELIVERY OF SHARES. No shares of Stock shall be delivered under this
Agreement until: (i) the Grant Date as provided for in 1 above; (ii) approval of
any governmental authority required in connection with the Agreement, or the
issuance of shares thereunder, has been received by the Company; and (iii) if
required by the Committee, the Grantee has delivered to the Company
documentation (in form and content acceptable to the Company in its sole and
absolute discretion) to assist the Company in concluding that the issuance to
the Grantee of any share of Stock under this Agreement would not violate the
Securities Act of 1933 or any other applicable federal or state securities laws
or regulations.

5. SECURITIES ACT. The Company shall not be required to deliver any shares of
Stock pursuant to this Agreement if, in the opinion of counsel for the Company,
such issuance would violate the Securities Act of 1933 or any other applicable
federal or state securities laws or regulations.

6. COPY OF PLAN. By the execution of this Agreement, the Grantee acknowledges
receipt of a copy of the Plan.

7. ADMINISTRATION. This Agreement shall at all times be subject to the terms and
conditions of the Plan and the Plan shall in all respects be administered by the
Board in accordance with the terms of and as provided in the Plan. The Board
shall have the sole and complete discretion with respect to all matters reserved
to it by the Plan and decisions of the majority of the Board with respect
thereto and to this Agreement shall be final and binding upon the Grantee and
the Company. In the event of any conflict between the terms and conditions of
this Agreement and the Plan, the provisions of the Plan shall control.

8. CONTINUATION OF SERVICES. This Agreement shall not be construed to confer
upon the Grantee any right to continue providing services to, the Company and
shall not limit the right of the Company, in its sole and absolute discretion,
to terminate the services of the Grantee at any time.

9. FEDERAL AND STATE TAXES. Grantee may incur certain liabilities for Federal,
state, or local taxes in connection with the grant of the Restricted Shares
hereunder, and the Grantee agrees to be responsible for the payment of any
resulting taxes.

10. AMENDMENT OF AGREEMENT. This Agreement may only be amended with the written
approval of Grantee and the Company.

11. GOVERNING LAW. This Agreement shall be governed in all respects, whether as
to validity, construction, capacity, performance, or otherwise, by the laws of
the State of Delaware, without regard to conflicts-of-laws principles that would
require the application of any other law.

12. SEVERABILITY. If any provision of this Agreement, or the application of any
such provision to any person or circumstance, is held to be unenforceable or
invalid by any court

 

2



--------------------------------------------------------------------------------

of competent jurisdiction or under any applicable law, the parties hereto shall
negotiate an equitable adjustment to the provisions of this Agreement with the
view to effecting, to the greatest extent possible, the original purpose and
intent of this Agreement, and in any event, the validity and enforceability of
the remaining provisions of this Agreement shall not be affected thereby.

13. ENTIRE AGREEMENT. This Agreement constitutes the entire, final, and complete
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements, promises, understandings, negotiations,
representations, and commitments, both written and oral, between the parties
hereto with respect to the subject matter hereof. Neither party hereto shall be
bound by or liable for any statement, representation, promise, inducement,
commitment, or understanding of any kind whatsoever not expressly set forth in
this Agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and Grantee has signed this Agreement, in each
case as of the          day of                     ,             .

 

ON SEMICONDUCTOR CORPORATION By:            [Name]   Its:      GRANTEE:  

 

3